Title: From George Washington to the United States Senate, 4 August 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [New York]August 4th 1790

In consequence of the general principles agreed to by the Senate in August 1789, the adjustment of the terms of a treaty is far advanced between the United States and the Chiefs of the Creek Indians now in this city, in behalf of themselves and the whole Creek Nation.
In preparing the Articles of this Treaty, the present arrangements of the trade with the Creeks have caused much embarrassment. It seems to be well ascertained that the said trade is almost exclusively in the hands of a Company of British Merchants, who, by agreement, make their importations of Goods from England into the Spanish ports.

As the trade of the Indians is a main mean of their political management, it is therefore obvious, that the United States cannot possess any security for the performance of treaties with the Creeks, while their trade is liable to be interrupted or withheld, at the caprice of two foreign powers.
Hence it becomes an object of real importance to form new channels for the commerce of the Creeks through the United States—But this operation will require time, as the present arrangements cannot be suddenly broken without the greatest violation of faith and morals.
It therefore appears to be important to form a secret article of a treaty similar to the one which accompanies this message.
If the Senate should require any further explanation, the Secretary of War will attend them for that purpose.

Go: Washington

